


EXHIBIT 10.35

 

WEIGHT WATCHERS INTERNATIONAL, INC.

TERM SHEET FOR

EMPLOYEE RESTRICTED STOCK UNIT AWARDS

 

FOR GOOD AND VALUABLE CONSIDERATION, Weight Watchers International, Inc., a
Virginia corporation (the “Company”), hereby grants to the employee of the
Company or its Affiliates as identified below (the “Employee”) the aggregate
number of Restricted Stock Units specified below which are ultimately payable in
shares of Common Stock of the Company (the “RSU Award”). The RSU Award is
granted upon the terms, and subject to the conditions, set forth in this Term
Sheet, the Company’s stock incentive plan specified below (the “Plan”), and the
Terms and Conditions for Employee Restricted Stock Unit Awards promulgated under
such Plan and as attached hereto (the “Terms and Conditions”), each hereby
incorporated herein by this reference and each as amended from time to time
(capitalized terms not otherwise defined herein shall have the same meanings
ascribed to them in the Terms and Conditions or the Plan).

 

Key Terms and Conditions

Name of Employee:

 

 

Grant Date:

 

 

Plan:

 

 

Aggregate Number of Restricted Stock Units:

 

 

 

 

 

Vesting Schedule for Restricted Stock Units
(subject to continued employment)

 

Date

 

# of Restricted Stock Units

 

Date

 

# of Restricted Stock Units

 

 

 

 

 

 

 

 

By accepting this Term Sheet, the Employee acknowledges that he or she has
received and read, and agrees that the Restricted Stock Units granted herein are
awarded pursuant to the Plan, are subject to and qualified in their entirety by
this Term Sheet, the Plan, and the Terms and Conditions, and shall be subject to
the terms and conditions of this Term Sheet, the Plan and the Terms and
Conditions attached hereto.

 

WEIGHT WATCHERS INTERNATIONAL, INC.

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Employee Signature

Title:

Secretary

Address:

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

 

WEIGHT WATCHERS INTERNATIONAL, INC.

TERMS AND CONDITIONS FOR

EMPLOYEE RESTRICTED STOCK UNIT AWARDS

 

Weight Watchers International, Inc., a Virginia corporation (the “Company”),
grants to the Employee who is identified on the Term Sheet for Employee
Restricted Stock Unit Awards provided to the Employee herewith (the “Term
Sheet”) the Restricted Stock Units specified in the Term Sheet, upon the terms
and subject to the conditions set forth in (i) the Term Sheet, (ii) the Company
stock incentive plan specified in the Term Sheet (the “Plan”) and (iii) these
Terms and Conditions for Employee Restricted Stock Unit Awards promulgated under
such Plan (these “Terms and Conditions”), each hereby incorporated herein by
this reference and each as amended from time to time.

 

ARTICLE I

 

DEFINITIONS

 

Capitalized terms not otherwise defined herein shall have the same meanings
ascribed to them in the Term Sheet or the Plan.

 

Section 1.1 – Cause

 

“Cause” shall mean (i) the Employee’s willful and continued failure to
perform his or her material duties with respect to the Company or its Affiliates
which continues beyond 10 days after a written demand for substantial
performance is delivered to the Employee by the Company or its Affiliates,
(ii) willful misconduct by the Employee involving dishonesty or breach of trust
in connection with the Employee’s employment which results in a demonstrable
injury (which is other than de minimis) to the Company or its Affiliates,
(iii) conviction for any felony or any misdemeanor involving moral turpitude, or
(iv) any material breach of the Employee’s restrictive covenants set forth in
Section 7.10 below.

 

Section 1.2 – Code

 

“Code” shall mean the Internal Revenue Code of 1986, as amended.

 

Section 1.3 - Committee

 

“Committee” shall mean the Compensation Committee of the Board of Directors of
the Company.

 

Section 1.4 – Common Stock

 

“Common Stock” shall mean the common stock, no par value per share, of the
Company.

 

1

--------------------------------------------------------------------------------


 

Section 1.5 – Company

 

“Company” shall mean Weight Watchers International, Inc.

 

Section 1.6 – Grant Date

 

“Grant Date” shall mean the date specified on the Term Sheet on which the RSU
Award was granted.

 

Section 1.7 - Permanent Disability

 

The Employee shall be deemed to have a “Permanent Disability” if the Employee is
unable to engage in the activities required by the Employee’s job by reason of
any medically determined physical or mental impairment which can be expected to
result in death or which has lasted or can be expected to last for a continuous
period of not less than 12 months (in each case, as determined in good faith by
a majority of the Committee, which determination shall be conclusive).

 

Section 1.8 - Plan

 

“Plan” shall mean the Company’s stock incentive plan specified on the Term
Sheet.

 

Section 1.9 - Restricted Stock Units

 

A “Restricted Stock Unit” represents the right to receive, upon satisfaction of
the vesting conditions set forth herein, one share of Common Stock.

 

Section 1.10 - Secretary

 

“Secretary” shall mean the Secretary of the Company.

 

ARTICLE II

 

GRANT OF RSU AWARD

 

Section 2.1 - Grant of Restricted Stock Units

 

On and as of the Grant Date, the Company irrevocably grants to the Employee the
number of Restricted Stock Units specified on the Term Sheet, upon the terms and
conditions set forth in the Term Sheet and these Terms and Conditions. The
Restricted Stock Units shall vest and become non-forfeitable in accordance with
Article III hereof.

 

2

--------------------------------------------------------------------------------


 

Section 2.2 - Consideration to the Company

 

In consideration of the granting of the RSU Award by the Company, the Employee
agrees to render faithful and efficient services to the Company or its
Affiliates with such duties and responsibilities as the Company or its
Affiliates shall from time to time prescribe. Nothing in the Term Sheet, in
these Terms and Conditions or in the Plan shall confer upon the Employee any
right to continue in the employment of the Company or its Affiliates, or shall
interfere with or restrict in any way the rights of the Company or its
Affiliates, which are hereby expressly reserved, to terminate the employment of
the Employee at any time for any reason whatsoever, with or without Cause.
Employee hereby acknowledges and agrees that neither the Company or its
Affiliates nor any other Person has made any representations or promises
whatsoever to the Employee concerning the Employee’s employment or continued
employment by the Company or its Affiliates.

 

Section 2.3 - Adjustments

 

Subject to the provisions of the Plan, in the event that the outstanding shares
of the Common Stock subject to an RSU Award are, from time to time, changed into
or exchanged for a different number or kind of shares of the Company or other
securities of the Company by reason of a merger, consolidation,
recapitalization, change of control, reclassification, stock split, spin-off,
stock dividend, combination of shares, or otherwise, the Committee shall make an
appropriate and equitable adjustment in the number and kind of shares or other
consideration as to which such RSU Award shall be converted. Any such adjustment
made by the Committee in its sole discretion and in accordance with the
provisions of the Plan shall be final and binding upon the Employee, the Company
and all other interested persons.

 

ARTICLE III

 

VESTING AND EXERCISABILITY

 

Section 3.1 - Commencement of Vesting and Exercisability

 

Unless otherwise provided in the Term Sheet or these Terms and Conditions, so
long as the Employee continues to be employed by the Company or its Affiliates,
the Restricted Stock Units shall vest on the dates specified on, and to the
extent provided by, the vesting schedule set forth on the Term Sheet; provided,
the Restricted Stock Units shall immediately vest prior to the dates specified
on the Term Sheet with respect to one hundred percent (100%) of the unvested
Restricted Stock Units on the first to occur of (i) the occurrence of a Change
of Control, (ii) the date of the Employee’s termination of employment due to the
Employee’s death, and (iii) the date the Company (or any of its Affiliates, as
applicable) terminates the Employee’s employment due to the Employee’s Permanent
Disability (any of the foregoing including the dates specified on the Term
Sheet, an “RSU Vesting Date”).

 

3

--------------------------------------------------------------------------------


 

Section 3.2 - Expiration of Restricted Stock Units

 

(a)                                  RSU Award. If the Employee’s employment
with the Company or its Affiliates is terminated for any reason by the Company
or its Affiliates (other than due to a Permanent Disability) or by the Employee
(other than due to death) prior to any RSU Vesting Date, the RSU Award shall, to
the extent not then vested, be forfeited by the Employee without consideration
therefor.

 

(b)                                 Termination of unvested Restricted Stock
Units upon Certain Events. If (i) the Company or its Affiliates terminates the
employment of the Employee for Cause, (ii) the beneficiaries of an Employee’s
Trust shall include any person or entity other than the Employee, his or her
spouse or his or her lineal descendants, or (iii) the Employee shall effect a
transfer of any of the Restricted Stock Units other than as permitted in these
Terms and Conditions or the Plan (each, an “Event”), any unvested Restricted
Stock Units will terminate immediately without payment therefor.

 

ARTICLE IV

 

STOCKHOLDER RIGHTS

 

Section 4.1 - Conditions to Issuance of Stock Certificates

 

The shares of Common Stock deliverable upon the vesting of the Restricted Stock
Units shall be fully paid and nonassessable. The Company shall not be required
to deliver any certificate or certificates for shares of stock purchased upon
the vesting of any Restricted Stock Units prior to fulfillment of all of the
following conditions:

 

(a)                                  The obtaining of approval or other
clearance from any state or federal governmental agency which the Committee
shall, in its absolute discretion, determine to be necessary or advisable; and

 

(b)                                 The lapse of such reasonable period of time
following the vesting of the Restricted Stock Units as the Committee may from
time to time establish for reasons of administrative convenience.

 

Section 4.2 - Rights as Stockholder

 

(a)                                  RSU Rights. Unless otherwise set forth
herein, the Employee shall receive, as soon as practicable after the applicable
RSU Vesting Date (but in no event later than ten (10) business days following
the RSU Vesting Date), one share of Common Stock for each vested Restricted
Stock Unit that the Employee holds hereunder. Certificates for the Common Stock
shall be delivered to the Employee or to the Employee’s legal guardian or
representative (or if such Common Stock is evidenced by uncertificated
securities registered or recorded in records maintained by or on behalf of the
Company in the name of a clearing agency, the Company will cause the Common

 

4

--------------------------------------------------------------------------------


 

Stock to be entered in the records of such clearing agency as owned by the
Employee). It shall be a condition of the obligation of the Company upon
delivery of Common Stock to the Employee pursuant this Section 4.2 that the
Employee pay to the Company such amount as may be requested by the Company for
the purpose of satisfying any liability for any federal, state or local income
or other taxes required by law to be withheld with respect to such Common Stock.
The Company shall be authorized to take such action as may be necessary, in the
opinion of the Company’s counsel (including, without limitation, withholding
Common Stock otherwise deliverable to the Employee hereunder and/or withholding
amounts from any compensation or other amount owing from the Company to the
Employee), to satisfy the obligations for payment of the minimum amount of any
such taxes. In addition, if the Company’s accountants determine that there would
be no adverse accounting implications to the Company, the Employee may be
permitted to elect to use Common Stock otherwise deliverable to the Employee
hereunder to satisfy any such obligations, subject to such procedures as the
Company’s accountants may require. Until the applicable RSU Vesting Date, a
holder of a Restricted Stock Unit shall not be, nor have any of the rights or
privileges of, a stockholder of the Company.

 

(b)                                 Dividend Equivalents for RSU Award. With
respect to each cash dividend or distribution (if any) paid with respect to
Common Stock to holders of record on and after the Grant Date but before the
applicable RSU Vesting Date, the Company shall maintain a notional account (the
“Account”) for the benefit of the Employee, in which the Company shall record
the amount of each such cash dividend or distribution (if any) to which the
Employee would have been entitled if the Employee had held the same number of
shares of Common Stock equal to the number of Restricted Stock Units granted
pursuant to the Term Sheet and these Terms and Conditions. As soon as
practicable after the RSU Vesting Date (but in no event later than ten
(10) business days following the RSU Vesting Date), the Employee shall, in the
discretion of the Company, be paid an amount equal to the balance of the Account
in (a) cash or (b) a number of shares of Common Stock equal to the quotient of
(i) the balance of the Account, divided by (ii) the Fair Market Value, on the
RSU Vesting Date, of one share of Common Stock. In the event the Account balance
is paid in shares of Common Stock, if the calculation set forth in the preceding
sentence results in fractional shares, the Company shall round such number of
shares to the nearest whole number; provided, that if such number is rounded
down, the Company shall pay to the Employee an amount in cash equal to the
fractional shares based on the Fair Market Value thereof. In the event the
Employee’s employment is terminated for any reason (other than due to death or
Permanent Disability) prior to any RSU Vesting Date, the Employee shall forfeit
all amounts maintained in the Account without consideration therefor.

 

(c)                                  Limitation on Obligations. The Company’s
obligation with respect to the Restricted Stock Units granted hereunder is
limited solely to the delivery to the Employee of shares of Common Stock on the
date when such shares are due to be delivered hereunder, and in no way shall the
Company become obligated to pay cash in respect of such obligation. This RSU
Award shall not be secured by any specific assets of the Company or any of its

 

5

--------------------------------------------------------------------------------


 

Affiliates, nor shall any assets of the Company or any of its Affiliates be
designated as attributable or allocated to the satisfaction of the Company’s
obligations under the Term Sheet or these Terms and Conditions.

 

(d)                                 Tax Advice. The Employee is hereby advised
to seek his or her own tax counsel regarding the taxation of an award of
Restricted Stock Units made hereunder.

 

ARTICLE V

 

TRANSFERS

 

Section 5.1 – Representations, Warranties and Agreements

 

The Employee agrees and acknowledges that he or she will not, directly or
indirectly, offer, transfer, sell, assign, pledge, hypothecate or otherwise
dispose of any shares of Common Stock issuable upon the vesting of a Restricted
Stock Unit unless such transfer, sale, assignment, pledge, hypothecation or
other disposition is permitted pursuant to the Term Sheet and these Terms and
Conditions and (i) the transfer, sale, assignment, pledge, hypothecation or
other disposition is pursuant to an effective registration statement under the
1933 Act, or (ii) counsel for the Employee (which counsel shall be acceptable to
the Company) shall have furnished the Company with an opinion, satisfactory in
form and substance to the Company, that no such registration is required because
of the availability of an exemption from registration under the 1933 Act and
(iii) if the Employee is a citizen or resident of any country other than the
United States, or the Employee desires to effect any such transaction in any
such country, counsel for the Employee (which counsel shall be acceptable to the
Company) shall have furnished the Company with an opinion or other advice,
satisfactory in form and substance to the Company, that such transaction will
not violate the laws of such country.

 

Section 5.2 - Acknowledgement by the Company

 

Notwithstanding the foregoing, the Company acknowledges and agrees that any of
the following transfers are deemed to be in compliance with the 1933 Act and the
Term Sheet and these Terms and Conditions and no opinion of counsel is required
in connection therewith: (w) a transfer made pursuant to Article III hereof, (x)
a transfer upon the death of the Employee to his or her executors,
administrators, testamentary trustees, legatees or beneficiaries, provided that
such transfer is made expressly subject to the Term Sheet and these Terms and
Conditions and that such transferee shall execute a Joinder (in the
form attached hereto as Exhibit A), agreeing to be bound by the

 

6

--------------------------------------------------------------------------------


 

provisions of the Term Sheet and these Terms and Conditions and (y) a transfer
made after the Grant Date in compliance with the federal securities laws to a
trust or custodianship the beneficiaries of which may include only the Employee,
his or her spouse or his or her lineal descendants (an “Employee’s Trust”),
provided that such transfer is made expressly subject to the Term Sheet and
these Terms and Conditions and that such transferee shall execute a Joinder (in
the form attached hereto as Exhibit A), agreeing to be bound by the provisions
of the Term Sheet and these Terms and Conditions. Immediately prior to any
transfer to an Employee’s Trust, the Employee shall provide the Company with a
copy of the instruments creating an Employee’s Trust and with the identity of
the beneficiaries of such Employee’s Trust. The Employee shall notify the
Company immediately prior to any change in the identity of any beneficiary of a
Employee’s Trust.

 

Section 5.3 - Transfer Restrictions

 

(a)                                  Except as otherwise provided herein,
neither the Restricted Stock Units nor any interest or right therein or
part thereof shall be liable for the debts, contracts or engagements of the
Employee or his successors in interest or shall be subject to disposition by
transfer, alienation, anticipation, pledge, encumbrance, assignment or any other
means whether such disposition be voluntary or involuntary or by operation of
law by judgment, levy, attachment, garnishment or any other legal or equitable
proceedings (including bankruptcy), and any attempted disposition thereof shall
be null and void and of no effect; provided, however, that this Section 5.3
shall not prevent transfers by will or by the applicable laws of descent and
distribution.

 

(b)                                 (i) If the Employee is a Senior Employee
(and the Committee has not otherwise provided that this Section 5.3 does not
apply to him or her), or (ii) in the case of an Employee who is not a Senior
Employee if requested by the Committee, the Employee agrees that if shares of
capital stock of the Company or any other securities of the Company that are
convertible into or exchangeable or exercisable for capital stock of the Company
(collectively, “Securities”) are registered pursuant to a registration statement
filed with the U.S. Securities and Exchange Commission (the “SEC”) (other than a
registration statement on Form S-8), the Employee will not sell or otherwise
transfer any Securities of the Company from the date of filing such registration
statement (or in the case of “shelf” registration statement, from the earlier of
(x) the date of the initial preliminary prospectus and (y) the date of the final
prospectus), until up to 90 days after the public offering date set forth in the
final prospectus. For purposes of this Section 5.3, a “Senior Employee” shall
mean any chief executive officer, president, chief financial officer, general
counsel, corporate secretary, chief operating officer, senior vice president,
vice president or their equivalents of the Company or any of its Affiliates, or
any officer or employee of the Company or any of its Affiliates so designated by
the Committee as a Senior Employee.

 

ARTICLE VI

 

THE COMPANY’S REPRESENTATIONS AND WARRANTIES

 

Section 6.1 - Authorization

 

The Company represents and warrants to the Employee that (i) the Term Sheet and
these Terms and Conditions has been duly authorized, executed and delivered by
the Company, and (ii) upon the vesting of Restricted Stock Units, the Common
Stock,

 

7

--------------------------------------------------------------------------------


 

when issued and delivered in accordance with the terms hereof, will be duly and
validly issued, fully paid and nonassessable.

 

Section 6.2 - Registration

 

The Company shall use reasonable efforts to register the Common Stock on a
Form S-8 Registration Statement or any successor to Form S-8 to the extent that
such registration is then available with respect to such Common Stock, and
(ii) the Company will file the reports required to be filed by it under the 1933
Act and the Securities Exchange Act of 1934, as amended (the “Act”), and the
rules and regulations adopted by the SEC thereunder, to the extent required from
time to time to enable the Employee to sell his or her shares of Stock without
registration under the 1933 Act within the limitations of the exemptions
provided by (A) Rule 144 under the 1933 Act, as such rule may be amended from
time to time, or (B) any similar rule or regulation hereafter adopted by the
SEC. Notwithstanding anything contained in this Section 6.2, the Company
may deregister under Section 12 of the Act if it is then permitted to do so
pursuant to the Act and the rules and regulations thereunder. Nothing in this
Section 6.2 shall be deemed to limit in any manner the restrictions on sales of
Common Stock contained in the Term Sheet and these Terms and Conditions.

 

ARTICLE VII

 

MISCELLANEOUS

 

Section 7.1 - Administration

 

The Committee shall have the power to interpret the Plan, the Term Sheet and
these Terms and Conditions and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules. All actions taken and all interpretations
and determinations made by the Committee shall be final and binding upon the
Employee, the Company and all other interested persons. No member of the
Committee shall be personally liable for any action, determination or
interpretation made in good faith with respect to the Plan or the Restricted
Stock Units. In its absolute discretion, the Board of Directors of the Company
may at any time and from time to time exercise any and all rights and duties of
the Committee under the Plan, the Term Sheet and these Terms and Conditions.

 

Section 7.2 - Shares to Be Reserved

 

The Company shall at all times during the term of the RSU Award reserve and keep
available such number of shares of Common Stock as will be sufficient to satisfy
the requirements of the Term Sheet and these Terms and Conditions.

 

8

--------------------------------------------------------------------------------


 

Section 7.3 - Recapitalizations, etc.

 

The provisions of the Term Sheet and these Terms and Conditions shall apply, to
the full extent set forth herein with respect to the RSU Award, to any and all
shares of capital stock of the Company or any capital stock, partnership units
or any other security evidencing ownership interests in any successor or assign
of the Company or its Affiliates (whether by merger, consolidation, sale of
assets or otherwise) which may be issued in respect of, in exchange for, or
substitution of the RSU Award, by reason of any stock dividend, split, reverse
split, combination, recapitalization, liquidation, reclassification, merger,
consolidation or otherwise.

 

Section 7.4 - State Securities Laws

 

The Company hereby agrees to use its best efforts to comply with all state
securities or “blue sky” laws which might be applicable to the issuance of the
shares underlying the Restricted Stock Units to the Employee.

 

Section 7.5 - Binding Effect

 

The provisions of the Term Sheet and these Terms and Conditions shall be binding
upon and accrue to the benefit of the parties hereto and their respective heirs,
legal representatives, successors and assigns. In the case of a transferee
permitted under the Term Sheet and these Terms and Conditions, such transferee
shall be deemed the Employee hereunder; provided, however, that no transferee
shall derive any rights under the Term Sheet and these Terms and Conditions
unless and until such transferee has delivered to the Company a Joinder (in the
form attached hereto as Exhibit A) and becomes bound by the terms of the Term
Sheet and these Terms and Conditions.

 

Section 7.6 - Miscellaneous

 

In the Term Sheet and these Terms and Conditions, (i) all references to
“dollars” or “$” are to United States dollars and (ii) the word “or” is not
exclusive. If any provision of the Term Sheet and these Terms and Conditions
shall be declared illegal, void or unenforceable by any court of competent
jurisdiction, the other provisions shall not be affected, but shall remain in
full force and effect.

 

Section 7.7 - Notices

 

Any notice to be given under the terms of the Term Sheet and these Terms and
Conditions to the Company shall be addressed to the Company in care of its
Secretary, and any notice to be given to the Employee shall be addressed to him
at the address given on the Term Sheet. By a notice given pursuant to this
Section 7.7, either party may hereafter designate a different address for
notices to be given to him. Any notice which is required to be given to the
Employee shall, if the Employee is then deceased, be given to the Employee’s
personal representative if such representative has previously informed the
Company of his status and address by written notice under this

 

9

--------------------------------------------------------------------------------


 

Section 7.7. Any notice shall have been deemed duly given when enclosed in a
properly sealed envelope or wrapper addressed as aforesaid, deposited (with
postage prepaid) in a post office or branch post office regularly maintained by
the United States Postal Service.

 

Section 7.8 - Titles

 

Titles are provided herein for convenience only and are not to serve as a basis
for interpretation or construction of the Term Sheet and these Terms and
Conditions.

 

Section 7.9 - Applicability of Plan

 

The Common Stock issued to the Employee upon the vesting of the Restricted Stock
Units shall be subject to all of the terms and provisions of the Plan, to the
extent applicable to  the vesting of the Restricted Stock Units. In the event of
any conflict between the Term Sheet and these Terms and Conditions, these Terms
and Conditions shall control. In the event of any conflict between the Term
Sheet or these Terms and Conditions and the Plan, the terms of the Plan shall
control.

 

Section 7.10 - Covenant Not to Compete; Confidential Information; No Raid;
Specific Performance

 

(a)                                  In consideration of the Company entering
into the Term Sheet and these Terms and Conditions with the Employee, the
Employee hereby agrees effective as of the Grant Date, for so long as the
Employee is employed by the Company or one of its Affilates and for a period of
one year thereafter (the “Noncompete Period”), the Employee shall not, without
the Company’s prior written consent, directly or indirectly, engage in, be
employed by, act as a consultant for or have a financial interest (other than an
ownership position of less than 1% in any company whose shares are publicly
traded or any non-voting, non-convertible debt securities in any company) in any
business engaged in Company Business, or work for or provide services to any
Competitor of the Company or its Affiliates, within the United States or within
any foreign country in which the Company or its Affiliates (i) has an office,
(ii) is or has engaged in Company Business or (iii) proposes to engage in
Company Business, as of the date of the termination of the Employee’s
association with the Company. For the purposes of these provisions, (A) the term
“Company Business” shall mean any business related to weight loss or weight
management programs, products, services and/or other similar activities; and
(B) the term “Competitor” means any natural person, corporation, limited
liability company, firm, organization, trust, partnership, association, joint
venture, government agency or other entity (including, but not limited to, the
websites and other electronic or digital media of such entities) that engages,
or proposes to engage, in Company Business, including, but not limited to, (x)
entities which are directly engaged in Company Business; and (y) entities which
have a primary focus in broader topic areas, but who nevertheless engage in
Company Business such as Unilever (Slimfast) (provided, however, only the
part of such entities that are engaged in or oversee Company Business shall be
deemed a “Competitor” for purposes of these provisions).

 

10

--------------------------------------------------------------------------------


 

(b)                                 The Employee will not disclose or use at any
time, any Confidential Information (as defined below) of which the Employee is
or becomes aware, whether or not such information is developed by him or her,
except (i) to the extent that such disclosure or use is directly related to and
required by the Employee performance of duties, if any, assigned to the Employee
by the Company or its Affiliates or (ii) pursuant to the order of any court or
administrative agency. As used herein, the term “Confidential Information” means
information that is not generally known to the public and that is used,
developed or obtained by the Company or its Affiliates in connection with its
business, including but not limited to (i) products or services, (ii) fees,
costs and pricing structures, (iii) business and financial results, plans,
budgets, and projections, (iv) designs, content and other creative elements
associated with products and services or marketing and promotional campaigns and
programs, (v) computer software, including operating systems, applications and
program listings, (vi) flow charts, manuals and documentation, (vii) data bases,
(viii) accounting and business methods, (ix) inventions, devices, new
developments, methods and processes, whether patentable or unpatentable and
whether or not reduced to practice, (x) customers and clients and customer or
client lists, (xi) other copyrightable works, (xii) all technology and trade
secrets, and (xiii) all similar and related information in whatever form.
Confidential Information will not include any information that has been
published in a form generally available to the public by a person or entity
other than the Employee prior to the date the Employee proposes to disclose or
use such information. The Employee acknowledges and agrees that all copyrights,
works, inventions, innovations, improvements, developments, patents, trademarks
and all similar or related information which relate to the actual or anticipated
business of the Company and its subsidiaries (including its predecessors) and
conceived, developed or made by the Employee while employed by the Company or
its Affiliates belong to the Company. The Employee will perform all actions
reasonably requested by the Company (whether during or after the Noncompete
Period) to establish and confirm such ownership at the Company’s expense
(including without limitation assignments, consents, powers of attorney and
other instruments).

 

(c)                                  The Employee shall disclose promptly in
writing and assign immediately, and hereby assigns to the Company, all of the
Employee’s right, title and interest in and to, any original works of
authorship, formulas, processes, programs, benchmarking, solutions, tools,
content, databases, techniques, know-how, data, developments, innovations,
inventions, improvements, trademarks, patents, copyrights or discoveries,
whether or not copyrightable, patentable or otherwise legally protectible, and
whether or not they exist in electronic form, print form or other tangible or
intangible form of medium (hereinafter referred to collectively as “Work
Product”), which the Employee makes or conceives, or first reduces to practice
or learns, either solely or jointly with others, during his or her employment
period with the Company or its Affiliates, through the Employee’s work with the
Company or its Affiliates, or with any other person or entity pursuant to an
assignment by the Company or its Affiliates. The Employee acknowledges the
special interest the Company and its Affiliates hold in its processes,
techniques and

 

11

--------------------------------------------------------------------------------


 

technologies and agrees that such processes, techniques and technologies shall
not be directly or indirectly used or distributed by the Employee for the
interests of any person or entity besides the Company or its Affiliates.

 

(i)                                     All disclosures and assignments made
pursuant to these Terms and Conditions are made without royalty or any
additional consideration to the Employee other than the regular compensation
paid to the Employee by the Company or its Affiliates.

 

(ii)                                  The Employee shall execute, acknowledge
and deliver to the Company or its Affiliates all necessary documents, and shall
take such other action as may be necessary to assist the Company in obtaining by
statute, copyrights, patents, trademarks or other statutory or common law
protections for the Work Product covered by these Terms and Conditions, vesting
title and right in such copyrights, patents, trademarks and other protections in
the Company and its designees. The Employee hereby agrees that the Work Product
constitutes a “work made for hire” in accordance with the definition of that
term under the U.S. copyright laws. The Employee shall further assist the
Company or its Affiliates in every proper and reasonable way to enforce such
copyrights, patents, trademarks and other protections as the Company may desire.
The Employee’s obligation to deliver documents and assist the Company or its
Affiliates under these Terms and Conditions applies both during and subsequent
to the term of his/her employment.

 

(iii)                               Any Work Product which the Employee
may disclose to anyone within six (6) months after the termination of his/her
employment, or for which the Company or its Affiliates may file an application
for copyright, patent, trademark or other statutory or common law protection
within twelve (12) months after the termination of said employment, shall be
presumed to have been made, conceived, first reduced to practice or learned
during the term of the Employee’s employment and fully subject to the terms and
conditions set forth herein; provided that if the Employee in fact, conceived
any such Work Product subsequent to the termination of the employment and such
Work Product is not based upon or derived from Confidential Information of the
Company or its Affiliates or does not relate to the scope of work performed by
the Employee pursuant to his/her employment duties with the Company or its
Affiliates, then such Work Product shall belong to the Employee and shall be the
Employee’s sole property. The Employee assumes the responsibility of
establishing by competent legal evidence that such Work Product is not based on
such Confidential Information and that the Employee conceived any such Work
Product after the termination of his/her employment.

 

(iv)                              The Employee represents that the Work Product
does not infringe any copyright, patent or other proprietary right of any person
or entity.

 

(v)                                 Attached to and made as part of these Terms
and Conditions as Exhibit B is a complete list of all Work Product, whether or
not copyrighted, which has been made or conceived or first reduced to practice
by the Employee alone or jointly prior to the date of his employment with the
Company or its Affiliates. Such Work Product shall be excluded from the
operation of these Terms and

 

12

--------------------------------------------------------------------------------


 

Conditions. If there is no such list on Exhibit B, the Employee represents that
no such Work Product exists at the time of execution of these Terms and
Conditions.

 

(d)                                 Without the Company’s prior written consent,
the Employee will not, during the Noncompete Period, directly or indirectly,
solicit or offer employment to any person who has been employed by the Company
or its Affiliates at any time during the twelve months immediately preceding
such solicitation.

 

(e)                                  Notwithstanding clauses (a), (b), (c)  and
(d) above, if at any time a court holds that the restrictions stated in such
clauses (a), (b), (c) and (d) are unreasonable or otherwise unenforceable under
circumstances then existing, the parties hereto agree that the maximum period,
scope or geographic area determined to be reasonable under such circumstances by
such court will be substituted for the stated period, scope or area. Because the
Employee’s services are unique and because the Employee has had access to
Confidential Information, the parties hereto agree that money damages will be an
inadequate remedy for any breach of these Terms and Conditions. In the event of
a breach or threatened breach of these Terms and Conditions, the Company or its
Affiliates or their successors or assigns may, in addition to other rights and
remedies existing in their favor, apply to any court of competent jurisdiction
for specific performance and/or injunctive relief in order to enforce, or
prevent any violations of, the provisions hereof (without the posting of a bond
or other security).

 

Section 7.11 - Amendment

 

The Term Sheet and these Terms and Conditions may be amended only by a writing
executed by the parties hereto which specifically states that it is amending the
Term Sheet or these Terms and Conditions, as applicable.

 

Section 7.12 - Governing Law

 

The Term Sheet and these Terms and Conditions shall be governed by, and
construed and interpreted in accordance with, the law of the State of New York.

 

Section 7.13 – Jurisdiction

 

The parties to the Term Sheet and these Terms and Conditions agree that
jurisdiction and venue in any action brought by any party hereto pursuant to the
Term Sheet and these Terms and Conditions shall properly lie and shall be
brought in any federal or state court located in the Borough of Manhattan, City
and State of New York. By execution and delivery of Term Sheet and these Terms
and Conditions, each party hereto irrevocably submits to the jurisdiction of
such courts for itself, himself or herself and in respect of its, his or her
property with respect to such action. The parties hereto irrevocably agree that
venue would be proper in such court, and hereby irrevocably waive any objection
that such court is an improper or inconvenient forum for the resolution of such
action.

 

13

--------------------------------------------------------------------------------


 

Section 7.14 - Pronouns

 

The masculine pronoun shall include the feminine and neuter, and the singular
the plural, where the context so indicates.

 

Section 7.15 – Counterparts

 

The Term Sheet and these Terms and Conditions may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
together shall constitute one and the same instrument.

 

Section 7.16 – Code Section 409A

 

If any payment of money, delivery of shares of Common Stock or other benefits
due to the Employee hereunder could cause the application of an accelerated or
additional tax under Section 409A of the Code, such payment, delivery of shares
of Common Stock or other benefits shall be deferred if deferral will make such
payment, delivery of shares of Common Stock or other benefits compliant under
Section 409A of the Code, otherwise such payment, delivery of shares of Common
Stock or other benefits shall be restructured, to the extent possible, in a
manner, determined by the Company and reasonably acceptable to the Employee,
that does not cause such an accelerated or additional tax.

 

14

--------------------------------------------------------------------------------
